EXHIBIT 32.1 Certificate pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of U.S. Neurosurgical, Inc. on Form 10-Q for the period endingMarch 31, 2013as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Alan Gold, President and Chief Executive Officer of U.S. Neurosurgical, Inc., certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of U.S. Neurosurgical, Inc. /s/ Alan Gold Alan Gold President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) May 13, 2013
